Citation Nr: 0421551	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  98-03 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to service connection for blurred vision.

3.  Entitlement to service connection for disability of the 
knees.

4.  Entitlement to service connection for a bilateral foot 
disability, to include plantar fasciitis.

5.  Entitlement to service connection for residuals of 
pregnancy, to include miscarriage.

6.  Entitlement to service connection for headache

7.  Entitlement to service connection for a sleeping 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran's DD-214 shows verified active military service 
from December 1990 to April 1991 with over five months prior 
active service.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board and was 
remanded in February 2001.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers, as a matter of law, the right 
to compliance with the remand's instructions.  In this case, 
the Board's request for official verification of all of the 
veteran's military service, including a breakdown of the 
dates of active duty, active duty for training and inactive 
duty training, set forth within the February 2001 Board 
remand, has not been met with full compliance that would 
allow the Board to render a fair and equitable decision.  
Therefore, remand is necessary for compliance with the 
previous request.

Additionally, the Board notes that the medical opinion 
provided in the April 2004 addendum to the veteran's March 
2004 psychiatric VA examination states that it is at least as 
likely as not that the veteran's current psychiatric problems 
are related to the veteran's active duty service.  The 
examiner states that the veteran's current depressive 
disorder is due to the veteran' service-related injury.  It 
is not clear from the record what "service-related injury" 
the examiner is referring to, particularly in light of the 
fact that the veteran is currently not service-connected for 
any disability.  Therefore, the Board finds that 
clarification is needed with respect to this medical opinion.

Moreover, the Board notes that the veteran failed to report 
for the VA examinations scheduled for her non-psychiatric 
service-connected claims.  The Board stresses to the veteran 
that these examinations are necessary to allow for informed 
appellate review of the issues on appeal.  If VA determines 
that examination is necessary to decide the claim, then VA is 
required to provide an examination to assist the veteran.  38 
C.F.R. § 3.159(c)(4).  Because a remand is required in this 
case on other grounds, the Board believes it appropriate to 
afford the veteran an additional opportunity for VA 
examination for her service-connection claims.

However, the Board stresses to the veteran that "the duty to 
assist is not always a one-way street."  Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).  The veteran is also hereby advised 
that when a claimant fails, without good cause, to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  

Finally, the Board notes that an April 2004 outpatient note 
from the veteran's VA treatment records indicates that the 
veteran was being detained at the time.  It is unclear from 
the record if the veteran is currently incarcerated.  
Nevertheless, even if the veteran is currently incarcerated, 
the Board notes that the VA must consider examination by a 
fee-basis physician if examination by a VA examiner is not 
possible.  See generally Bolton v. Brown, 8 Vet. App. 185 
(1995); Wood v. Derwinski, 1 Vet. App. 406 (1991).

Accordingly, the issue is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran has been advised 
of (a) the information and evidence not 
of record that is necessary to 
substantiate her claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, including the need to submit 
any evidence in her possession which she 
believes is relevant to her claim.  See 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 
370 (2002).  

2.  The RO should contact the appropriate 
service department and obtain official 
verification of all of the veteran's 
claimed reserve service from December 
10,1987, to December 10, 1995, to 
specifically include a report of dates 
active duty, active duty for training and 
inactive duty training.  

3.  The RO should request that that 
examiner who conducted the March 2004 VA 
psychiatric examination provide 
clarification as to the opinion expressed 
in the April 2004 addendum regarding the 
etiology of the veteran's current 
psychiatric disabilities.  The examiner 
should be asked to specify exactly what 
"service-related injury" she is 
referring to in her addendum and should 
be asked to furnish an explanation and 
rationale for her opinion.

4.  The RO should attempt to determine if 
the veteran is currently incarcerated and 
should make arrangements for VA 
examination for the veteran's six non-
psychiatric service-connection claims.  
The Board again emphasizes that even if 
the veteran is currently incarcerated, 
the VA still has a duty to assist the 
veteran with her claim and must attempt 
to make arrangements for medical 
examination appropriate for the veteran's 
circumstances.

5.  With regard to the medical 
examinations scheduled, the RO should ask 
the examiners to determine the nature and 
etiology of the claimed non-psychiatric 
disabilities.  It is imperative that the 
claims file be made available to the 
examiners for review in connection with 
the examinations.  Any medically 
indicated special tests and studies 
should be accomplished.  After reviewing 
the claims file and examining the 
veteran, the appropriate examiner(s) 
should clearly list any diagnoses which 
can be made in connection with the 
claimed disabilities.  As for any such 
diagnosed disability, the appropriate 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any current disabilities is/are 
related to the veteran's active duty 
service.  If any of the claimed 
disabilities are found to have preexisted 
the veteran's service, the examiner 
should indicate whether such disability 
was chronically worsened as a result of 
the veteran's active duty service.  A 
detailed rationale for all opinions 
expressed should be furnished.

6.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for any 
of the claimed disabilities is warranted.  
The veteran and her representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



